UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6840


MALAKIM BEN ISRAEL,

                Plaintiff – Appellant,

          v.

JOSEPH R. HOLLINGSWORTH,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:15-ct-03200-D)


Submitted:   November 17, 2016            Decided:   November 29, 2016


Before TRAXLER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malakim Ben Israel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Malakim Ben Israel seeks to appeal the district court’s

order   dismissing       this     42    U.S.C.       § 1983      (2012)    action.      We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Parties    are    accorded       30        days   after    the     entry    of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on

March 29, 2016.         The notice of appeal is deemed filed on May 30,

2016, when Ben Israel hand-dated it.                     Because Ben Israel failed

to file a timely notice of appeal or to obtain an extension or

reopening    of    the   appeal        period,      we   dismiss     the    appeal.     The

motion for appointment of counsel is denied.                         We dispense with

oral    argument    because       the    facts       and   legal     contentions        are

adequately    presented      in    the       materials     before       this   court    and

argument would not aid the decisional process.

                                                                                  DISMISSED




                                              2